DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 01/19/2021 has been entered.
Response to Amendment
The amendment filed on 01/11/2021 is entered and acknowledged by the Examiner. Claims 1 and 4 have been amended. Claims 1-15 are currently pending in the instant application. 
The rejection of claims 1-15 under 35 U.S.C. 103 as being unpatentable over Jung (KR 2013-0053015 A) is maintained.
Response to Arguments
Applicant's arguments filed on 01/11/2021 have been fully considered but they are not persuasive. 

At pages 5-6 of the remark, Applicant argues that Jung discloses “the super rope carbon nanotube bundle is first dry milled and pulverized into a carbon nanotube bundle whose diameter is reduced within 0.5 µm to 5 µm”. Thus, the carbon nanotubes of Jung have a diameter several orders of magnitude greater than that specified by amended claim 1. The Examiner respectfully disagrees with the Applicant's remark for the reason set forth above. While Jung does disclose the diameter of the carbon nanotube bundle is 0.5 µm to 5 µm. However, the dispersion of Jung is of carbon nanotube bundle into individual carbon nanotubes having a particle size of 10 nm to 100 nm (0.1 
At pages 6-7 of the remark, Applicant argues that the disclosure of Jung does not provide basis to assume the carbon nanotubes described therein have the claimed bulk density. Applicant concluded that the claimed carbon nanotubes have a diameter several orders of magnitude smaller than the carbon nanotube of Jung; therefore, the carbon nanotube of Jung can not have a bulk density as claimed because bulk density of the carbon nanotube is affected by size and shape of the carbon nanotubes to closely pack together. The Examiner respectfully disagrees with the Applicant's remark. Since Jung discloses that the carbon nanotube of Jung have diameter, i.e., 1-100 nm (See [0022]), overlapping the claimed range, a person skilled in the art would have a reasonable expectation that the carbon nanotube of Jung would have a bulk density as claimed because the carbon nanotube of Jung have size and shape as the claimed carbon nanotube. Therefore, the carbon nanotube of Jung would have the same or similar closely pack as the claimed carbon nanotube and result in the same or similar bulk density as claimed.  
At pages 7-8 of the remark, Applicant further argues that Jung discloses air jet-milling as the most preferable drying milling method and, based on the Comparative Example 3 of the   Therefore, the range of the wettability index and the bulk density which the present invention achieves cannot be seen as an inherent feature of Jung. The Examiner respectfully disagrees with the Applicant's remark for the following reasons. First, the milling process of Jung is not limited to jet-milling. At paragraph [0025], Jung discloses that the dry grinding apparatus includes air jet mill, attrition mill, planetary ball mill. Therefore, it would have been obvious for a skilled artisan to dry grind with a grinding apparatus such as attrition mill and planetary ball mill because Jung discloses that the grinding process can be perform by other grinding apparatus other than air jet mill. Second, the attrition mill and planetary ball mill are grinding apparatus used in the claimed invention (See Claim 9). Thus, the carbon nanotube dispersion subjected to the same grinding process would yield the same or similar results. Lastly, a prior art is not limited to the preferred embodiment. All disclosures of the prior art, including non-preferred embodiment, must be considered. See In re Lamberti and Konort, 192 USPQ 278 (CCPA 1967); In re Snow 176 USPQ. 
Applicant further argues that the Comparative Example 3 and Additional Comparative Examples 1-2 were subjected to air jet 
Based on the above rationale, the rejection of claims 1-15 under 35 U.S.C. 103 as being unpatentable over Jung (KR 2013-0053015 A) is maintained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH TUAN NGUYEN whose telephone number is (571)272-8082.  The examiner can normally be reached on M-F 9:00 AM to 5:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571) 272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHANH T NGUYEN/Primary Examiner, Art Unit 1761